NUMBER 13-10-00260-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                                     IN RE DAVID ROBLES


            On Motion for Leave to Proceed In Forma Pauperis and
                        Petition for Writ of Mandamus


                               MEMORANDUM OPINION
                   Before Justices Yañez, Rodriguez, and Garza
                        Memorandum Opinion Per Curiam1
        Relator, David Robles, has filed a petition for writ of mandamus by which he

requests that this Court direct respondent, the Honorable J. Manuel Bañales, presiding

judge of the 105th Judicial District Court of Nueces County, Texas, to grant relator’s

October 9, 2009, “Petition for Commutation of Sentence Recommendation.”2 Relator has

also filed a “Motion for Leave to Proceed In Forma Pauperis” with this Court.

        We hereby GRANT relator’s “Motion for Leave to Proceed In Forma Pauperis.”

However, having reviewed and fully considered relator’s petition for writ of mandamus, we


        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”)
        2
          In his petition, relator also nam es Carlos Valdez, Nueces County District Attorney, and Jim Kaelin,
Nueces County Sheriff, as respondents. However, we do not have m andam us jurisdiction over these
individuals. See T EX . G O V ’T C OD E A N N . § 22.221(b) (Vernon 2004).
are of the opinion that relator is not entitled to the relief sought and the petition should be

denied. See TEX . R. APP. P. 52.8(a). Accordingly, the petition for writ of mandamus is

DENIED.



                                                          PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).

Delivered and filed the
4th day of May, 2010.




                                              2